United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2191
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Omar Wilson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 21, 2020
                             Filed: January 27, 2020
                                  [Unpublished]
                                 ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Omar Wilson appeals after he pled guilty to conspiring to distribute cocaine
base, and the district court1 imposed a below-Guidelines sentence. Counsel has

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), acknowledging an appeal waiver in Wilson’s plea agreement, and
asserting that plea counsel was ineffective for failing to explain that the plea
agreement would prevent him from appealing the denial of an offense level reduction
for accepting responsibility, and that his sentence is unreasonable.

       To the extent Wilson intended to challenge the voluntariness of his plea, we
reject the claim. Wilson stated under oath at his plea hearing that he understood the
terms of the agreement, including the appeal waiver; he understood that the court was
not bound by the parties’ Guidelines stipulations (which included the stipulation
regarding acceptance of responsibility); he understood that a final determination
regarding the Guidelines calculation would be made by the district court; and he was
entering into the agreement voluntarily. See Nguyen v. United States, 114 F.3d 699,
703 (8th Cir. 1997) (defendant’s statements made during plea hearing carry strong
presumption of verity). To the extent Wilson has raised ineffective-assistance-of-
counsel claims that require development of matters outside the record, this court
declines to address them in this direct appeal.              See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance
claims are best litigated in collateral proceedings, where record can be properly
developed). As to the sentencing challenge, we enforce the appeal waiver. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if appeal falls within scope of waiver, defendant knowingly
and voluntarily entered into plea agreement and waiver, and enforcing waiver would
not result in miscarriage of justice).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel leave to
withdraw.
                     ______________________________

                                         -2-